Citation Nr: 1215659	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include asbestosis.

2.  Entitlement to service connection for a chronic lung or respiratory disease, claimed as bronchitis, including as secondary to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1942 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing has been associated with the claims file.

This matter was remanded in March 2010 for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran may have been exposed to asbestos during service but does not have asbestosis or an asbestos related disease.

2.  The Veteran's COPD did not have onset during or as a result of service, is not the result of possible asbestos exposure during service, and has not been aggravated by alleged residuals of in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability, to include asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a chronic lung or respiratory disease, claimed as bronchitis, including as secondary to asbestos have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision by the Court in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the aspect of the claims involving secondary service connection under either the old or new criteria, which came in effect in October 2006 to address the Allen decision.  The Board has reviewed this case under both Allen and the old and new criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations concerning such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fireproofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

With respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service due to having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran seeks service connection for a pulmonary disability, claimed as asbestosis, and chronic lung or respiratory disease, claimed as bronchitis, including as secondary to asbestos.  Service personnel records indicate that he served as a guard patrol officer and a cook.  

Important for this case, he now claims he was exposed to asbestos while patrolling ships and other asbestos contaminated areas during service.  

In a September 1950 statement, he said he was treated in 1943 for throat infections caused by sinus conditions while serving in Ireland.  His conditions worsened, causing throat infections, bronchitis, and high fevers and he was admitted as an emergency case to an ear, nose and throat clinic.  He claims he was treated several additional times for respiratory related illness during service.  Unfortunately, his service treatment records (STRs) fail to show treatment or complaint of respiratory illness.  The separation examination was normal.  The STRs appear totally complete.  

The first indication of respiratory illness is noted in 1996 private treatment records, dating more than 50 years after separation from service.  Specifically, April 1996 records show chronic obstructive pulmonary disease (COPD).  Bronchitis was noted in December 1997 and sinusitis was noted in February 1999.  Unfortunately, none of the records indicates that the conditions had onset during or because of service or alleged asbestos exposure during service.

The first indication of an asbestos related disability is dated May 1998 at which time P.J., MD (Dr. P.J.) ordered a chest CT that revealed parenchymal changes and limited fat pleural plaque formation consistent with the HRTC diagnosis of asbestosis.  In a July 1998 letter, Dr. P.J. stated that the Veteran presented for a legal medical evaluation and that during the appointment, he reported being exposed to asbestos for several years during the course of his employment.  He said he worked two years in shipyard boiler and engine rooms and worked until 1972 in construction (well after service, providing factual evidence against his own claim), which involved tearing asbestos off pipes, boilers and siding.  

After performing an examination, Dr. P.J. diagnosed moderate restrictive lung disease secondary to asbestosis.  The Veteran did not report in-service asbestos exposure.  Dr. P.J. stated that because of workplace (post-service) exposure to asbestos over many years, the Veteran had developed asbestos-related lung disease, providing evidence against the claim before the Board at this time.  No subsequent treatment records indicate a diagnosis of asbestosis or asbestos related disease.  In fact, September 2004 records show that while the Veteran reported a history of asbestos exposure, his CT did not show asbestosis.

Review of x-ray reports show that since April 2001, the Veteran has had diffuse interstitial prominence, chronic basilar interstitial lung disease, mild interstitial prominence and underlying changes of emphysema, fibrotic changes, and acute infiltrate.  Asbestosis or asbestos related changes were not indicated.

In September 2003, the Veteran had a VA examination.  The examiner indicated that he reviewed the Veteran's records.  During the examination, the Veteran reported having been exposed to asbestos during service and having suffered shortness of breath.  

The Veteran did not report his exposure to asbestos subsequent to service, as he clearly did above in prior statements.

The examiner noted that old PFT tests showed obstructive lung disease consistent with cigarette smoking.  The diagnosis was asbestos exposure by history and advanced COPD, moderate to severe levels, with some fibrosis.  He stated that the diagnoses are consistent with multiple years of cigarette abuse.  He found no evidence of asbestos particles or pleural disease and opined that it is "much less than likely than so" that asbestos exposure played any part in the Veteran's pulmonary dysfunction.  Chest x-rays showed minimal lateral thickening consistent with fat deposits and no pleural plaques to indicate asbestos exposure.  The PFT showed mild airway obstructive defect.

The Veteran had a VA examination in May 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The report notes that the Veteran had smoked for 58 years, consuming one to one and a half packs of cigarettes a day.  He said he served in Northern Ireland, Scotland and England as a guard and patrolled ammunition dumps, powerhouses, water towers, warehouses, radio stations, and living quarters.  He said all of the structures were insulated with asbestos.  He did not participate in building or renovating structures.  He did not report exposure to asbestos subsequent to service.

The diagnosis was chronic COPD and minimal asbestos exposure.  In the discussion, the examiner noted that the Veteran's April 1996 x-ray report shows COPD and restrictive lung disease.  A high resolution CT scan of May 1998 reported limited flat pleural plaques, not calcified, and parenchymal changes consistent with asbestos.  August and September 2003 chest x-rays show interstitial lung disease.  Another September 2003 chest x-ray showed minimal lateral thickenings but did not report calcifications of thickening or plaques.  A September 2004 CT scan shows no changes of asbestos, conflicting with the 1998 CT scan.  An April 2006 CT scan shows bibasilar opacities from lung compression, interstitial infiltrates, and chronic fibrotic changes.  No pleural plaques were described.  The examiner noted that the pulmonary function test (PFT) of September 2003 shows airway obstructive defect and hyperinflation due to gas trapping.

The examiner opined that the Veteran does not have a lung disease caused by asbestos exposure.  He said the asbestos exposure reported by the Veteran and noted in the claims file was minimal, if any, because he did not actually work with asbestos during service.  Further, imaging studies do not report calcified pleural plaques consistent with asbestos exposure.  While past imaging reports are inconsistent, the majority do not show changes consistent with asbestos exposure.  The evidence shows COPD and a history of heavy cigarette smoke exposure and in his opinion, COPD is at least as likely as not aggravated by his asbestos exposure during active duty.

In a July 2010 addendum, the examiner clarified that the Veteran was exposed to asbestos but that he does not have an asbestos related disease.  His opinion is based on the fact that the Veteran's exposure to asbestos in service was minimal and all but one imaging report show no evidence of calcified pleural plaques, the established criterion of asbestosis.

He said the Veteran has COPD and that it is a complication of his cigarette smoking habit.  He cited literature supporting his findings, indicating that COPD requires a 20 pack per year history or more to develop and that the Veteran smoked more than that minimum.  He noted that his cigarette smoking and asbestos exposure both started in the same year, 1942, and that the Veteran was diagnosed with COPD in 1996 after 54 years of smoking.  At that time, his in-service asbestos exposure had terminated decades earlier but his mild asbestos exposure consequences persisted as shown on the April 2006 CT scan.  Specifically, the April 2006 CT found scattered interstitial fibrosis.  The examiner concluded that the asbestos exposure residual was present years before he developed chronic COPD from cigarette smoking and was still present at the time of onset.  This observation shows that there is no baseline of pure COPD.

As for his finding that asbestos exposure aggravates the COPD, the examiner cited to studies, texts, and a prior Board decision and pointed out that the Board's opinion indicates that asbestos influences or aggravates COPD to some degree.  He opined that the Veteran's COPD was not caused by in-service asbestos exposure as his exposure was not sufficiently prolonged or intense to be causative of COPD.  However, the exposure was sufficient to aggravate his cigarette-caused COPD.

The examiner clarified his opinion regarding aggravation in a January 2012 addendum.  In this addendum, he explained that the Veteran's exposure to asbestos during service was minimal as he served a short period patrolling areas insulated with asbestos but he did not work with the material.  He smoked one to one and a half packs of cigarettes per day for 58 years.  The examiner stated that both exposures have long incubation periods before causing symptoms and noted that the Veteran's COPD was the result of smoking.  He explained the pathology of lung diseases caused by smoking and asbestos exposure and said he searched the medical literature, but was unable to find case reports or studies of the combined lung conditions.  Thus, he opined that he could only speculate how the asbestos exposure aggravates the Veteran's COPD because his asbestos exposure was relatively brief.

During his testimony before the Board, the Veteran said he was treated during service for throat and ear complications.  He started smoking in boot camp and stopped in 2006.  He said he was exposed to asbestos while patrolling ships, the powerhouse, and around the radio stations.  Sometimes people would be repairing the ships during his patrols.  After service, from 1948 to 1950, he had bronchial infections and was told that it was related to asbestos exposure.  He said he was diagnosed with asbestosis in the 1968.  He did not report any exposure to asbestos subsequent to service.

The Board has considered the Veteran's allegations of suffering asbestosis or an asbestos related disease, as well as his claim of suffering a chronic lung or respiratory disease due to asbestos exposure in service.  While the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains many inconsistencies that diminish the reliability of his current recollections of events more than one-half century ago.  Specifically, while he told Dr. P.J. that he was exposed to asbestos subsequent to service, he neglected to report this exposure to either VA examiner or to the Board.  Review of the evidence tends to show that in addition to his alleged asbestos exposure during service, he was exposed to the material for years after service.  Based on the Veteran's inconsistent statements or recollections, the Board finds that the Veteran is an unreliable historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  

Overall, the Board finds as fact that the Veteran was never exposed to asbestos during his service many years ago and that his current recollections are faulty.  His statements regarding post-service asbestos exposure appear far more credible, overall, than his testimony before the Board. 

In addition, while he reported suffering bronchitis and other respiratory illnesses during service, STRs fail to support his allegations.  Finally, because his claimed disabilities are internal and not visible to the naked eye, the Veteran is not competent to render a credible opinion regarding the existence and/or etiology of the alleged asbestosis, asbestos related disease, or COPD.  In sum, because the Veteran is an unreliable historian and as a layperson, is unable to identify complex matters such as onset and etiology of pulmonary and respiratory disabilities, the Board finds that he is not competent to provide a credible opinion regarding his claims.  Thus, his statements are entitled to little probative weight.

The Board has reviewed all of the evidence but finds that the preponderance of the competent and credible evidence weighs against a finding of service connection for asbestosis or asbestos related disease.  Simply, while the medical records are inconsistent as to whether the Veteran actually suffers an asbestos related disease, the VA examiners found no such related diseases.  The only diagnosis of an asbestos related disease was provided in May 1998.  Subsequent treatment records do not show an asbestos related lung disease.  While he has alleged suffering asbestosis or a related disease, these conditions are not readily observed by laypersons and require extensive testing to determine onset, etiology and diagnosis.  In this case, the Board places more weight on the VA examiners' opinions, which found that the Veteran does not have a lung disease caused by asbestos exposure.  The examiners reviewed the claims file, performed comprehensive examinations, and provided etiology opinions supported by rationale.

The Board also finds that the preponderance of the evidence weighs against a finding of service connection for a chronic lung or respiratory disease, claimed as bronchitis, including as secondary to asbestos exposure.  The competent and credible evidence relates the etiology of the Veteran's COPD to his fifty-plus years of smoking.  Per the May 2010 VA examiner's addendums, the Veteran's exposure to asbestos in service was not sufficiently prolonged or intense to be causative of COPD.  He stated that residuals of asbestos exposure could aggravate COPD but considering the Veteran's minimal exposure during service, he could only speculate how the asbestos exposure would aggravate the Veteran's COPD.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  

Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).  Thus, the Board finds that the evidence weighs against a finding of service connection for COPD based on aggravation.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claims.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.         § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in February and March 2006 which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment record.  The Veteran submitted private treatment records and set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a pulmonary disability, to include asbestosis is denied.

Service connection for a chronic lung or respiratory disease, claimed as bronchitis, including as secondary to asbestos is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


